JUDGMENT

                                Court of Appeals
                            First District of Texas
                               NO. No. 01-14-00876-CR

                             RANDY GRIFFIN, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 208th District Court of Harris County. (Tr. Ct. No. 1442001).

      The cause heard today by the Court is an appeal from the judgment signed by the
court below on September 23, 2014. After inspecting the record of the court below, it is
the opinion of this Court that it has no jurisdiction over the appeal. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

      The Court orders that this decision be certified below for observance.

Judgment rendered December 3, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Keyes, and Bland.